 Exhibit 10.2

FOURTH AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


THIS FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Fourth
Amendment”) is made effective as of the 1st day of January, 2008, by and between
OLD LINE BANK, a Maryland-chartered commercial bank (the “Bank” or “Employer”)
and JAMES W. CORNELSEN (the “Employee”).  This Fourth Amendment amends in
certain respects that certain Executive Employment Agreement dated March 31,
2003, between the Bank and Employee, as amended by that certain First Amendment
to Executive Employment Agreement dated as of December 31, 2004, Second
Amendment to Employment Agreement dated as of December 30, 2005, and Third
Amendment to Employment Agreement dated as of January 1, 2007 (collectively, the
“Original Agreement”).
 
1.            Capitalized Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the
Original Agreement.
 
 
2.            Amendments.  The Original Agreement is hereby amended as follows:
 
 
a.              The following sentence is hereby added to the end of Section 3.1
of the Original Agreement:
 


“As of January 1, 2008, the Board extended the Term for one additional year such
that, as of such date, the Term was to expire as of March 30, 2013.”


b.              Section 4.1(a) of the Original Agreement is hereby amended by
deleting said section in its entirety and replacing it with the following:


“(a) Base Salary.  During the Term, the Employee will receive a base salary at
the rate of $237,600per annum, payable in substantially equal installments in
accordance with the Bank's regular payroll practices ("Base Salary").  The
Employee's Base Salary will be reviewed by the Board annually, and the Employee
will be entitled to receive annually an increase in such amount, if any, as may
be determined by the Board.”
 
 
All of the provisions of the Original Agreement are incorporated herein by
reference and shall remain and continue in full force and effect as amended by
this Fourth Amendment.
 


3.            Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be considered an original for all purposes but
all of which shall together constitute one and the same instrument.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment,
under seal, as of January 31, 2007, effective as of January 1, 2008.


WITNESS/ATTEST:
OLD LINE BANK.
           
/s/Christine M. Rush
By:      /s/ Charles A. Bongar, Jr.          (SEAL)
 
Name: Charles A. Bongar, Jr.
 
Title:   Chairman of Compensation Committee
   
WITNESS:
     
/s/Christine M. Rush
          /s/ James W. Cornelsen               (SEAL)
 
JAMES W. CORNELSEN




2

--------------------------------------------------------------------------------
